Brachtenbach, C.J.
This is an attorney disciplinary proceeding referred to the court pursuant to Discipline Rule for Attorneys 5.6(h).
The Disciplinary Board has recommended that attorney Benjamin A. Luchini be disbarred for repeated instances of misconduct. Attorney Luchini has not challenged the bar's findings and conclusions.
The bar has not had any response from Mr. Luchini since February 11, 1981. He has filed nothing with this court.
We have reviewed the record. The charges include false representations to the court and misuse of clients' funds. Clearly disbarment is justified and we so hold.
We order that the name of Benjamin A. Luchini be stricken from the roll of attorneys.
Rosellini, Stafford, Utter, Dolliver, Williams, Dore, and Dimmick, JJ., concur.